Title: To Thomas Jefferson from Caesar A. Rodney, 30 April 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,
              WilmingtonApril 30. 1802. Friday Morning
            The Court in Sussex County adjourning much earlier than usual, furnished me with an opportunity of returning home, previous to the sittings in Kent County; or I should not have had the pleasure of receiving your affectionate & flattering letter of the 24. inst:, for these two weeks to come, which would have been to me matter of serious regret. On my arrival last night I found it on my table & embrace the earliest opportunity of a reply.
            I have viewed with sensations more easily conceived than expressed the many wanton attacks which have been made on the wholesome measures of administration. The unmanly calumnies on the Chief Magistrate are mere vapours which a sun beam of his reputation must disperse or a single ray of his character dispel. It really seems as if truth was forgotten by the Opposition & their scriblers & a regard for it, it appears to me, they consider criminal. They stop at no falsehood however bare, & no slander however malicious interposes any obstacle. I have felt myself compelled at moments when health & business would admit to take up the pen, but our paper has been occupied with the debates so much as not to afford room for any thing more than a paragraph now & then upon prominent points. I have in store a pretty lengthy address to your late Marshall of Virginia on the subject of his attack.
            Hitherto I have declined all the pressing solicitations of my fellow citizens on the subject of standing a poll as Representative to Congress. During my late circuit I have been most earnestly & anxiously solicited by a great number some of whom I was rather surprized at, from their former opinions. You know my situation in life, but what sacrifices ought not to be made at the public shrine. To support you, & your administration I am ready to risk my health, to sustain any professional loss or to hazzard my existence. Under the impressions you suggest in such friendly terms I shall comply with your wishes & I do trust error has not made any progress here & if I can judge correctly Republican zeal has not abated since the last election. The struggle however will be an arduous one, but if aught can effect the object I trust no honorable means will be spared.
            My health is improving by attending to a little farm I have lately purchas’d on the hill to the Westward of Wilmington within a mile of the town. I hope in the course of this summer to restore it perfectly. Governor Hall & myself talk of paying you a visit in June & perhaps our District attorney G. Read will join us.
            Should my health continue impaired, if elected, tho’ I may not be able to go thro’ the labours of a draughts-man I trust I shall be able to raise my feeble voice in the house. at all events in my opinion the highest honor which can be enjoyed by a virtuous mind, is the reflection of having allowed no personal consideration, to stand between it & the firm independent & manly discharge of public duty.
            Beleive me my Dear Sir, to be with great personal regard & political esteem, in haste Yours most Sincerely
            C. A. Rodney
          